DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election with traverse of Group I, Species 1 (claims 1-9) in the reply filed on 02/10/2021 is acknowledged. Non-elected Group II, Species 2-4 claims (Claims 10-20) are withdrawn from consideration.  
Applicant argue: “…It is respectfully submitted that Inventions I and II are sufficiently related such that it would not be burdensome for the Examiner to search all inventions…” in Remark, Page 2.
The examiner’s response: The arguments is not persuasive because there would be a search burden. The apparatus claims 1-9 would require searching at least class 219/552 or H05B3/146, but the method claims 10-20 would require searching at least class 219/553 or H05B3/145. Additionally, claims apparatus 1-9 would require searching for the claimed structure while method claim10-20 would require searching for the claimed steps and the respective search terms and strategies would be different for the apparatus and method. Furthermore, the process as claimed in claim 18 can be practiced by another and materially different apparatus or by hand such as a heating element in claim1 and a 3D printer.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2018, 07/12/2018, and 01/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation: “a second bus bar non-adjacent to the first bus bar” as cited in line 3 is indefinite, because it is unclear what degree of non-adjacent is? It is suggested the applicant to replace the phrase “non-adjacent” to “space a part”
The limitation: “a plurality of PTC polymer inks each different from one another” as cited in lines 5-6 is indefinite, because it is unclear what a different is? Are they different size or material?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102a1 as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Parker (US 20110297665 A1).
Regarding claim 1, Parker discloses 
A heating element (heater, fig.4A) comprising:
a first bus bar (bus bar 402 on top, fig.4A) disposed to receive current from a power source [bus bars 402 is/are inherently receive current from a power supply, see evidence in fig.1]; 
a second bus bar (bus bar 402 on bottom, fig.4A) non-adjacent to the first bus bar (bus bar 402 on top); and 
a polymer ink section (PCT material 406, 410 and constant wattage heating elements 404 and 408, fig.4A) extending between the first and second bus bars (bus bars 402), the section (PCT material 406, 410 and constant wattage heating elements 404 and 408) comprising a plurality of PTC polymer inks (PCT material 406, 410) [Par.0005 cited: “…Carbon based polymer inks and carbon loaded polymers are examples of PTC materials developed for electric heaters and resettable fuses…..”] each different from one another [Par.0054 cited: “…there may be provided different PTC materials electrically coupling different constant wattage heaters such that the different PTC materials regulate the different constant wattage heaters to different temperatures…”]; 
wherein the second bus bar (bus bar 402 on bottom) is electrically connected to the first bus bar (bus bar 402 on top) via the polymer ink section (PCT material 406, 410 and constant wattage heating elements 404 and 408).

    PNG
    media_image1.png
    418
    255
    media_image1.png
    Greyscale

Alternatively, Parker explicitly does not disclose a first bus bar disposed to receive current from a power source. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to electrically connect a first bus bar of Parker’s invention with a power supply, as it well known in the art (see evidence in Parker, fig.1), in order to receive an electrical current.

Regarding claim 2, Parker discloses 
the plurality of PTC polymer inks (PCT material 406, 410) [Par.0005 cited: “…Carbon based polymer inks and carbon loaded polymers are examples of PTC materials developed for electric heaters and resettable fuses…..”] comprises a first PTC polymer ink having a first transition temperature, and a second PTC polymer ink having a second transition one heater may include PTC material that regulates heater temperature to 20.degree. C. while another heater includes PTC material that regulates heater temperature to 30.degree. C. and so on…..”].

Regarding claim 3, Parker does not discloses
a heating element transition temperature is lower than one of the first or second transition temperatures.

Regarding claim 4, Parker does not disclose 
the heating element transition temperature is between 50°C and 65°C.

Regarding claim 5, Parker does not disclose 
the heating element has an upper temperature threshold, and wherein the heating element transition temperature and the upper temperature threshold define an operating range of the heating element.

Regarding claim 6, Parker does not disclose 
the operating range of the heating element is greater than an operating range of the first or second PTC polymer inks.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Parker’s invention with a heating Parker, Abstract].

Regarding claim 7, Parker discloses 
the first and second PTC polymer inks (PCT material 406, 410) comprise a carbon filler material  [Par.0005 cited: “…Carbon based polymer inks and carbon loaded polymers are examples of PTC materials developed for electric heaters and resettable fuses…..”].

Regarding claim 8, Parker discloses 
the first and second PTC polymer inks (PCT material 406, 410) are arranged as adjacent first and second layers [PCT material 406, 410 are arranged as adjacent first and second layers, fig.4A].

Regarding claim 9, Parker discloses the first and second layers, but does not disclose arranged in series.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Parker’s invention with the first and Parker, Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/01/2021